Citation Nr: 1543171	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The December 1999 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.  A notice of disagreement was received in December 1999, a statement of the case was issued in January 2000, and a substantive appeal was received in February 2000. 

In September 1999 and August 2000, the Veteran testified at personal hearings before Decision Review Officers (DROs) at the Little Rock RO.  Transcripts of these hearings were prepared and associated with the claims file.

In April 2002, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of this hearing was prepared and associated with the claims file.  In August 2002, the VLJ who had conducted the April 2002 hearing denied the Veteran's claim on the merits, not addressing the question of whether new and material evidence had been submitted.

The Veteran appealed the Board's August 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion to Remand and to Stay Proceedings" in February 2003 so that the Veteran could be provided appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA).  In a February 2003 Order, the Court granted the Joint Motion, vacating the Board's August 2002 decision and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case was thus returned to the Board for further consideration.

In September 2003, the Board remanded the Veteran's claim in order to provide him with proper VCAA notice.  Following issuance of the VCAA notice letter and subsequent evidentiary development, the case was returned for further appellate review.

In November 2005, the Veteran was sent a letter notifying him that the VLJ who had conducted the April 2002 Board hearing was no longer employed by the Board.  He was given the opportunity to testify at another hearing, but he declined this offer in December 2005.  The Board therefore proceeded with adjudicating the Veteran's case.  

In a March 2006 Board decision, a VLJ other than the one who had conducted the April 2002 hearing and other than the undersigned, recharacterized the issue on appeal to reintroduce the new and material evidence requirement.  It reopened the claim, finding that new and material evidence had been received to reopen the claim of entitlement to service connection for PTSD, and denied the claim on the merits.  

The Veteran appealed the Board's March 2006 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for Partial Remand" in May 2007.  The Joint Motion essentially states that the parties agree that adjudication of the Veteran's claim on the merits was improper because the RO had not issued a rating decision that reached the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In a May 2007 Order, the Court granted the Joint Motion, vacating the Board's March 2006 decision to the extent that it denied entitlement to service connection for PTSD and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case was thus returned to the Board for further consideration.

In August 2007, the Board remanded the claim of entitlement to service connection for PTSD for adjudication by the RO on the merits.  Following the RO's adjudication, the case was returned to the Board.  

In January 2010, the Board recharacterized the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Essentially, the Board determined that the Veteran's claim encompassed all psychiatric disabilities, regardless of the specific diagnosis.  The Board remanded this expanded claim (1) in order to obtain additional evidence that had been identified by the Veteran and was potentially relevant to his claim, (2) for initial RO consideration of evidence that had been newly-submitted without a waiver of review by the Agency of Original Jurisdiction (AOJ), and (3) for initial consideration of whether service connection may be granted for a current psychiatric disability other than PTSD.  The requested development has been completed, and the case has been returned to the Board for further appellate review.

The case is now before the undersigned VLJ for the first time.  

The Board notes that, in the course of this adjudication, the Veteran was previously represented before the Board by James W. Stanley, Jr., from the Stanley Law Firm.  The Veteran has been notified on multiple occasions that VA has revoked Mr. Stanley's authority to represent VA claimants, and therefore Mr. Stanley was no longer authorized to represent the Veteran.  The Veteran indicated in a February 2006 statement that he did not wish to appoint a new representative and would therefore represent himself.  Nonetheless, the Veteran has continued to insist that Mr. Stanley be allowed to represent him before the Board and has attempted to formalize Mr. Stanley's involvement in his claim, and Mr. Stanley has himself continued to submit evidence and arguments on the Veteran's behalf.  The Board notes that VA has not recognized any of these attempts to allow Mr. Stanley to represent the Veteran.  Mr. Stanley is therefore still not authorized to represent the Veteran in this case.  The Veteran therefore remains unrepresented.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of the DSM, there is credible supporting evidence that a claimed in-service stressor occurred, and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for PTSD, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection 

The Veteran has claimed entitlement to service connection for PTSD, which he essentially contends developed as a result of in-service stressors.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

In the case at hand, the Veteran's service personnel records do not contain evidence, including awards or decorations, sufficient to establish that he engaged in combat with the enemy as defined by the relevant regulations.  

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(2),(3)  (2014); see also 38 U.S.C.A. § 1154(b)  (West 2014).

The Veteran has identified several stressors in connection with his service connection claim.  The Board will now determine whether any of these stressors is sufficiently corroborated.

In pertinent part the Veteran has described several stressors as having occurred in connection with his performance of ordnance duties.  At his August 2000 DRO hearing, the Veteran testified that his first permanent duty station after military schooling was with VP 22, which he noted "was a[n] antisubmarine warfare squadron."  He testified that he would go on missions that generally lasted 14 to 18 hours.  On these missions, he was a "photographer, aviation ordinance," and he "loaded sonobuoys and loaded the airplane with ... weapons."  He noted that they "shot reconnaissance" on Russian submarines that were bringing in weapons.  He testified that, "when we carried nuclear weapons, well, we knew if we had to drop them we was going to be dead...."  He reported that he went on "a lot of" classified missions.  He reported that "[t]hey told us that we wouldn't be on paper, that if we got killed, man, we'd just be lost.  But they would take our I.D.s and our dog tags."  He has provided additional details in connection with these stressors, such as that they would return from missions "and have bullet holes from small arms fire."  He reported that they had armed their nuclear weapons several times, and that "it was like a suicide mission" because "when you seen that nuclear weapon getting loaded, you knew that you may not be coming back."  

The Veteran's service treatment records contain a record dated in May 1974 that reflects that the Veteran was assigned to "PATROL SQUADRON 22 (VP-22)," and service personnel records reflect that this assignment commenced in February 1974 and lasted until his September 1974 separation.  The Veteran's service personnel records also reflect that he had received a secret clearance.  They also reflect that he graduated from Survival, Evasion, Resistance, and Escape training in October 1973 and from Nuclear Weapons Loading School in July 1974.  His DD Form 214 reflects that the civilian equivalent of his military occupational specialty (MOS) was "Ordnance Mechanics."  A service treatment record reflects that the Veteran sought medical treatment in April 1974 at the 11th USAF Hospital at U-Tapao Airfield in Thailand.  

The record contains a December 2008 letter from the Department of the Navy, Naval Historical Center, that was sent to the Veteran's former attorney.  This record reads, in relevant part, as follows:

This letter is in response to your request for any records regarding VP-22 in 1974....  The following statement applies to these records:
		
Records that had been reviewed for declassification under Executive Order 12958 (17 April 1995) and authorized for release have been closed pending another review.  This new declassification review was mandated by Public Law 105-261, also known as Kyl-Lott.  Until the Kyl-Lott declassification review is completed, the previously declassified records will be closed.  

The record also contains copies from OPNAV Report 5750-1 giving a chronological narrative of events for Patrol Squadron 22 from 1974.  This document supports the Veteran's account of the nature of his activities with Patrol Squadron 22.  The Board notes, in particular, the following entry that coincided with the Veteran's service with Patrol Squadron 22:

A significant event occurred on 7 March as a daily Maritime Air Patrol Flight in the Western Indian Ocean sited the first Charlie and Victor class submarine in company with AGOR Bashkerya.  Due to the great distance between Diego Garcia and Bandar Abbas effective continuous ASW operations could not be accomplished.  As a result only two additional "Relocator" flights were flown.  However, one month later the AGOR Bashkerya was sited off the tip of Sri Lanka (CEYLON).  Three (3) ASW flights were flown from Diego Garcia.  The prime objective was to ascertain if Charlie and Victor class submarines were in company with the AGOR in subsurface operations.  Barriers were laid around the AGOR and the evidence began to be recorded - the Charlie and the Victor were in fact trailing the Bashkerya.  The importance of this was that these two (2) submarines would be the first of its kind in the Soviet Pacific Fleet.  As the group approached the mouth of the Malacca Straits the two (2) submarines surfaced to transit the Strait on 20 April.  Continuous on top operations began.  As the group exited the Malacca Strait and submerged into the South China Sea, they were intercepted by the USS Badger (DE 1071) and the USS Hoel (DDG 13).  From this point on continuous coordinated ASW operations began and were very successful.  The Charlie, Victor, and AGOR Bashkerya were relocated and tracked all the way to the Sea of Japan.  This operation was the most productive ASW operation of the deployment.  

Even though the Department of the Navy documents themselves have not been declassified, the Board notes that the fact that these documents have been determined to fall under the purview of Kyl-Lott indicates that they are believed to involve nuclear weapons.  When considered along with the 1974 Patrol Squadron 22 activities summary, the Board considers the Veteran's in-service stressors that involve his duties while in Patrol Squadron 22 to have been corroborated.  Such corroboration is conceded even without having to consider the relaxed evidentiary requirements for PTSD that is claimed to be due to fear of hostile military or terrorist activity.

The Board also finds that the record contains several valid, current PTSD diagnoses.  The PTSD diagnosis that appears in a February 2001 Professional Counseling Associates report is expressly noted to conform to the DSM-IV criteria.  This evaluation is based on interview and examination of the Veteran.  The Veteran was also diagnosed with PTSD by a VA examiner in December 2000, a diagnosis which was based on review of the claims file in addition to interview and examination of the Veteran.  

Also of record are multiple treatment reports that contain multiple PTSD diagnoses from the Veteran's VA treatment providers.  Such a diagnosis appears in an October 1999 discharge summary written by a VA psychiatrist following the Veteran's psychiatric hospitalization of a duration of almost one month.  Also of record are multiple treatment reports and letters from Dr. T.K., a VA psychiatrist, noting that the Veteran "has been enrolled in the posttraumatic stress disorder (PTSD) clinic at the North Little Rock, VA hospital.  [The Veteran] endorses the full spectrum of the disorder...."  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While the Board in this case does not ascribe additional probative weight to these diagnoses solely because they were rendered by the Veteran's treatment providers, the Board does find that the probative value of these diagnoses is enhanced by the fact that they were rendered by medical professionals who have demonstrated their familiarity with the Veteran through years of treatment.  

The individuals who rendered PTSD diagnoses in this case are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563   (2007).  The above evidence is significant because it is presumed that a mental health professional has made a PTSD diagnosis in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor unless evidence shows to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140   (1997).  

The Board acknowledges that there is evidence, including the October 2011 VA examination report, that does not diagnose PTSD and/or expressly finds that a PTSD diagnosis is not warranted.  The Board finds that this evidence, while probative, does not outweigh the PTSD diagnoses in probative value.  The Board therefore finds that the record contains sufficient evidence of a current PTSD diagnosis.  

With respect to the nexus requirement, the Board notes that the PTSD diagnoses of record suggest a link between the Veteran's PTSD and his military service, even if they do not clearly and expressly state that such a relationship exists.  For example, the February 2001 private diagnosis notes that the Veteran "reports that symptoms have been present for many years since returning from military service overseas during the Vietnam War."  The December 2000 VA examination report notes that the Veteran has intrusive thoughts about his wartime experiences.  The Board notes that one of the other potential stressors in the Veteran's life, which need not be discussed at this time, occurred in the course of the Veteran's seeking treatment for his PTSD, meaning that the Veteran already had PTSD prior to this event.  

The Board has considered whether to remand this claim, yet again, in order to obtain an opinion that expressly links the Veteran's current PTSD to his corroborated military stressors.  The Board finds, however, that it can resolve reasonable doubt in the Veteran's favor and find that the nexus element has been satisfied, even without a remand to obtain this additional opinion.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that the Veteran currently has PTSD as a result of his corroborated military stressors.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


